Exhibit 10.1

 

[THE COCA-COLA COMPANY LETTERHEAD]

 

September 11, 2012

 

Mr. Steve Cahillane

Atlanta, Georgia

 

Dear Steve,

 

We are delighted to confirm your new position as President, Coca-Cola Americas,
job grade 23, with an effective date of January 1, 2013.  You will report to
me.  The information contained in this letter provides details of your new
position.

 

·                  Your principal place of assignment will be Atlanta, Georgia.

 

·                  Your annual base salary for your new position will be
determined during the normal rewards cycle in February 2013, with any increase
to be effective April 1, 2013.

 

·                  You will continue to be eligible to participate in the annual
Performance Incentive Plan.  Your target annual incentive for 2013 will be 150%
of gross annual salary.

 

·                  Your 2012 annual incentive will be determined at your current
annual incentive target. The actual amount of an incentive award may vary and is
based on individual performance and the financial performance of the Company.
The plan may be modified from time to time.

 

·                  You will continue to be eligible to participate in The
Coca-Cola Company’s Long-Term Incentive program.  Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  You will be eligible to receive equity
awards within guidelines for the job grade assigned to your position and based
upon your personal performance, Company performance, and leadership potential to
add value to the Company in the future.  Currently, the award is delivered 60%
stock options and 40% Performance Share Units. As a discretionary program, the
award timing, frequency, size and distribution between stock options and PSUs
are variable.

 

·                  You are expected to continue to maintain share ownership
pursuant to the Company’s share ownership guidelines at a level equal to 4 times
your base salary.

 

--------------------------------------------------------------------------------


 

You will be asked to provide information in December each year on your progress
toward your ownership goal, and that information will be reviewed with the
Compensation Committee of the Board of Directors the following February

 

·                  You will continue to be eligible for the Company’s Financial
Planning and Counseling program which provides reimbursement of certain
financial planning and counseling services, up to $10,000 annually, subject to
taxes and withholding.

 

·                  You will continue to be eligible for the Emory Executive
Health benefit which includes a comprehensive physical exam and one-on-one
medical and lifestyle management consultation.

 

I feel certain that you will find challenge, satisfaction and opportunity in
this new role and as we continue our journey toward the 2020 Vision.  Should you
have any questions about the foregoing, please call Ceree Eberly at
404-676-3336.

 

Sincerely,

 

 

 

/s/ Muhtar Kent

 

 

 

Muhtar Kent

 

 

cc:

Ceree Eberly

 

Executive Compensation

 

2

--------------------------------------------------------------------------------